Appeal by defendant from a judgment of the County Court, Dutchess County (Aldrich, J.), rendered April 19, 1979, convicting her of assault in the first and second degrees, upon a jury verdict, and sentencing her to concurrent terms of imprisonment of 5 to 15 years and 2Vs to 7 years, respectively. Judgment modified, as a matter of discretion in the interest of justice, by reducing the sentence on the conviction of assault in the first degree to a period of imprisonment of 3 to 9 years. As so modified, judgment affirmed. The sentence on the first degree assault conviction was excessive to the extent indicated. Gulotta, J.P., Cohalan, O’Connor and Bracken, JJ., concur.